Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 35-36 and 44-66 are pending as of the reply and amendments filed on 12/30/21. Claims 1-34 and 37-43 have been canceled; claim 66 has been newly added. Claims 45-46 and 55-60 are withdrawn from consideration as being directed to non-elected species. 
The amendment to the title of the invention is acknowledged and accepted.
The amendment to the specification to correct for the deficiency for SEQ ID NO: 9 is acknowledged and accepted. 
The rejection under 35 USC 112(a) is withdrawn in view of the amendments.
The rejection of claims 42 and 63 under 35 USC 112(b) is withdrawn in view of the amendments. 
The 102(a)(1) rejection of claims 35, 41-44, and 47-54 is withdrawn in view of the amendments.
The 103 rejection of claims 35-36, 42-44, 47-54, 61-63, and 65 over Katsuno is withdrawn in view of the amendments.
In view of the amended claims, search and examination has been extended to the full claimed scope of CDK12 inhibitors. Previously withdrawn claims 45-46 and 55-60 are included for examination in this action. New rejections under 35 USC 112(b) are made in consideration of the amendments and examination of the previously withdrawn claims.
Claims 35-36 and 44-66 were examined. Claims are 46 and 56-60 rejected. Claims 35-36, 44-45, 47-55, and 61-66 are allowed. 

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46 and 56-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 46 recites the method of claim 44, “wherein the oligonucleotide…”. However, claim 44 doesn’t refer to an oligonucleotide. There is insufficient antecedent basis for this limitation. For compact prosecution, claim 46 was examined as depending from claim 45. 
Claim 46 is drawn to the method of claim 44, wherein the oligonucleotide comprises a sequence “substantially” complementary to CDK12 mRNA transcript. The term “substantially” in claim 46 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As “substantially” is not defined in the claim or disclosure, it is uncertain 
For the sake of providing compact prosecution, the claim was examined with “substantially” omitted. 
Claim 56 recites variables R1 and R2 to include “-O-“. However, because there is no other variable to indicate what the other bond of “-O-“ is to, the claim appears incomplete and thus indefinite. 
Claim 56 recites R2 to optionally be a cycloaryl, cycloalkyl, or heterocyclyl having 1, 2, or 3 heteroatoms selected from O, S, and N, and then recites “for example benzene, morpholinyl, piperidine, piperazine”. However, as cycloaryl and heterocycyl groups are well known in the art to include many other rings other than those following “for example”, e.g., thiophene, naphthalene, thiomorpholine, and pyrrolidine, etc., the claim is indefinite, as it is uncertain whether the broader limitations, or the narrower limitations following “for example” define the metes and bounds of R2. To provide compact prosecution, the claim was examined with respect to the broader recitation for R2. 
Claim 56 recites R3 as C3-6cycloalkyl, and then recites “for example cyclopropyl,”. As C3-6 cycloalkyl rings are well-known to include numerous other rings in addition to cyclopropyl, e.g., cyclobutyl, cyclohexyl, and cyclopentyl, it is uncertain whether the broader limitations, or the narrower limitations following “for example” define the metes and bounds of R3. The claim is thus indefinite. To provide compact prosecution, the claim was examined with respect to the broader recitation for R3.

Claim 56 recites R5 to include a five or six membered cycloaryl, cycloalkyl or heterocyclyl having one, two, or three heteroatoms selected from O, S, and N, and wherein the cycloaryl, cycloalkyl, or heterocycle being optionally substituted with a C1-3 alkyl, “for example N-methylpiperazinyl”. As there are many other ring structures encompassed by the broader limitation than “for example N-methylpiperazinyl”, it is uncertain if the metes and bounds of R5 are limited to the broader recitation or the narrower limitation following “for example”. To provide compact prosecution, the claim was examined with respect to the broader recitation for R5.
Claim 56 recites R6 to include “-O-“. However, because there is no other variable to indicate what the other bond of “-O-“ is to, the claim appears incomplete and thus indefinite.
Claim 57 recites “the method of claim 55, wherein R1 is H; R2 is H; and R3 is C3-6cycloalkyl, for example cyclopropyl…”. However, claim 55 doesn’t recite any particular variables including R1, R2, and R3. There is insufficient antecedent basis for these limitations. To provide compact prosecution, the claim was examined as depending from claim 56. Additionally, as R3 is broadly recited as C3-6cycloalkyl, followed by “for example cyclopropyl”, it is uncertain if R3 is limited to the broader or narrower limitations. To provide compact prosecution, the claim was examined with respect to the broader recitation for R3.
Claim 57 recites R5 to include a five or six membered cycloaryl, cycloalkyl or heterocyclyl having one, two, or three heteroatoms selected from O, S, and N, and wherein the cycloaryl, cycloalkyl, or heterocycle being optionally substituted with a C1-3 alkyl, “for example N-
Claim 58 recites “the method of claim 55, wherein R1 is H; R2 is H; and R3 is C3-6cycloalkyl …”. However, claim 55 doesn’t recite any particular variables including R1, R2, and R3. There is insufficient antecedent basis for these limitations. To provide compact prosecution, the claim was examined as if it depended from claim 56. 
Claim 59 recites “the method of claim 55, wherein R1 is H; R2 is H; and R3 is C3-6cycloalkyl …”. However, claim 55 doesn’t recite any particular variables including R1, R2, and R3. There is insufficient antecedent basis for these limitations. To provide compact prosecution, the claim was examined as if it depended from claim 56. 
Claim 60 is drawn to “the method of claim 55, wherein the inhibitor of Formula (I)…”. However, claim 55 doesn’t refer to Formula (I). There is insufficient antecedent basis for this limitation. To provide compact prosecution, the claim was examined as if it depended from claim 56. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Information Disclosure Statement
The IDS filed on 12/30/21 has been considered. 


Conclusion
Claims 35-36 and 44-66 were examined. Claims are 46 and 56-60 rejected. Claims 35-36, 44-45, 47-55, and 61-66 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627